'RaNey, C. J. :
.Appellees move to dismiss the appeal on the ground that there has been no legal service of the citation. The return shows that the writ was served by the sheriff of Alachua county as deputy of the sheriff of the Supreme Court, through or by the instrumentality •of his own deputy. The sheriff of the county in which the Supreme Court may sit is under Section 1322 Rev. Stat. the sheriff of the court, and as it sits in Leon county only. Section 4, Art. V, Constitution, section 1311 Rev. Stat., the sheriff of Leon county is its she.iiff; but it is provided by Section 1324 Rev. Stat. that ‘‘all the sheriffs of the Sta+e shall ex officio be his deputies in their respective counties for the execution of process from said court.” In the second Article of the thirty-third Chapter, Section 1241, of the Revision, which article relates to the duty of sheriffs, it is enacted chat “each sheriff shall in person or by deputy execute ail process of the Supreme Court, Circuit Court, County Court, and Criminal Court to be executed in the county, and may. serve all process of the County Judge’s Court, justices of the peace courts, and board of county commissioners.” In our judgment a purpose of the last section was to require the sheriff of any county to execute any process of this court held by him either as sheriff of the court (where he may be such) or as ex officio deputy oh its sheriff, and it gives him the power to perform the duty either in person or by deputy. The decisions cited in behalf of the movant were made before the Revised Statutes became operative.
The motion is denied..